DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. Applicant argues that Allen’s stent does not have nodes as recited in the claim. However, the examiner respectfully disagrees because in giving the claims their broadest reasonable interpretation, the prior art stent of Allen clearly has parts of cells with two different nodes that can be considered circumferentially adjacent one another. In addition Applicant failed to particularly point out exactly where written support and illustration of the alleged defining limitation added to the claims said to define over Allen. Thus it would not be proper to assume the prior art fails to anticipate or render obvious a feature when the disclosure supporting the claimed invention do not explicitly detail the limitation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first node directly adjacent circumferentially to the second node” with the “second node defines a respective valley directed generally in a second direction relative to the longitudinal axis that is substantially opposite the first direction”  must be shown or the feature(s) canceled from the claim(s). According to the drawings or Figure 3 for example, two same direction.  It must be made clear that valleys or peaks directly adjacent circumferentially is understood to be in the same plane with one another. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. If interpreted according to Applicant’s drawing.
(s) 1,3,4,18,22-26,28,31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Allen et al. (2001/0016770). Fig. 8 shows a stent comprising: a stent body defining a length along a longitudinal axis of the stent body and comprising a plurality of cells, the plurality of cells including individual cells repealing about an entire length of the 
longitudinal axis of the stent body and an entire circumference of the stent body, each
 cell comprising a first structural member and a second structural member longitudinally opposed to each other and each extending in an undulating pattern about the longitudinal axis, and at least one connector interconnecting the first structural member and the second structural member, wherein each of the first structural member and the second structural member of each cell comprises a plurality of cell segments defining a plurality of nodes therebetween, the plurality of nodes defining peaks alternating with valleys around the circumference of the stent body, wherein, for each of the first structural member and the second structural member of each cell, an inner edge of a first node of the plurality of nodes defines a radius of curvature that is different from a radius of curvature defined by an inner edge of a second node of the plurality of nodes. Please note if can be construed the radius of curvature of the first node is between about 250% and about 700% larger than the radius of curvature of the second node since this is such a broad range. Additionally see below to address the new limitation of the first node is directly adjacent circumferentially to the second node, wherein the first node defines a respective peak directed generally in a first direction relative to the longitudinal axis of the stent body, wherein the second  generally in a second direction relative to the longitudinal axis that is substantially opposite the first direction.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First node defining a peak)][AltContent: textbox (2nd node defining a valley opposite the first direction)]                            
    PNG
    media_image1.png
    181
    159
    media_image1.png
    Greyscale



Regarding claims 18,28 since the first node is larger as claimed, it inherently possesses the larger peak strain than the second node peak strain. With respect to claim 22, Fig. 8 shows the stent with cells that define openings through the stent.  Regarding claim 23, it can also be seen (Fig. 8) that the plurality of nodes comprise a plurality of semi-circular arcuate nodes. 
However, in the alternative Allen did not explicitly state the radius of curvatures are  different with one being larger between about 250-700%. Because the Patent & Trademark Office does not have the testing facilities to provide factual evidence needed to establish that the claimed invention or subject matter is unobvious, the examiner properly shifts the burden to Applicants to show that the unobvious differences exist, Ex parte Phillips, 28 USPQ 1302 (Bd Pat App & Inter. 4/27/93). It is noted that Allen discloses the nodes can have varying radii of curvature to aid in even distribution of expansion forces. It would have been an obvious expedient to optimize the radii of curvature to have a first node with it being a larger dimension such as between 250-. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 19,29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al. (2001/0016770). Allen et al. is explained supra. Allen also discloses (paragraph 48) the predeployed outside diameter is about 0.06 inches. However, Allen did not explicitly say the predeployed inside diameter be between 0.05-0.06 inches. Since finding the optimal expandable diameter is a result effective variable and the outside diameter is of the same as claimed, it would have been obvious to one of ordinary skill in the art to modify the predeployed to be 0.05-0.06 inches since it is
overlapping the diameter disclosed and is an obvious expedient to find a suitable inside
.


Allowable Subject Matter
Claims 5,7,20,27,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799